Oo Oo NADY ND WA FP W WN

wb NHN Ww WH WN WH KN N NO HB He KF Fe KF FP EF EF SE SS
Oo ND HK AW BR WO NY YF CO OO ON DH FF WD YP FF O&O

 

Case. 2:15-cr-00707-SRB Document 625 Filed 11/05/19 Page1of1

___}
Frizo ~~ = topeen
—__RECEIVED _ COPY

NOV 0 5 2019 b

CLERK U $ DISTRICT COURT
DISTRICT OF ARIZONA

BY. “
IN THE UNITED STATES DISTRICPGOURE DEPUTY
FOR THE DISTRICT OF ARIZONA

he ae POR alia anita

PEA

United States of America, CR 15-00707-1 PHX SRB
Plaintiff, WRIT OF HABEAS CORPUS AD
PROSEQUENDUM
VS.
. )
Abdul Malik Abdul Kareem, )
) RCUD AUGZO'L San 1 0:26
Defendant. ) US MARSHALS SERUL
UW Ble -4OR

 

TO THE WARDEN, FCI - FLORENCE:
You are commanded that you have the body of Abdul Malik Abdul Kareem,
#44 126-408, by the Federal Bureau of Prisons brought to the United States Courthouse, .
Phoenix, Arizona, for an Evidentiary Hearing on October 15, 2019, at 9:30 a.m., before
Judge Susan R. Bolton, Courtroom 502. oe
WITNESS the Honorable Susan R. Bolton, Judge of the United States Court
for the District of Arizona and the Seal of said Court, this 30th day of August, 2019.

BRIAN D. KARTH, District Court Executive/Clerk of
Court

BY: wraurcen Wh LULUAsy
Maureen Williams
Courtroom Deputy

 

 

This court order has been fully executed
by the United States Marshals Service

on Obtokwr, 4, B19
ores

By: aS

 

 

 

 

 
